DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 03/09/2021 for application number 16/658,354. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1, 3-4, 7-9, 11-12, 15-17, and 19-22 are presented for examination. Claims 5-6 and 13-14 were previously canceled. Claims 2, 10, and 18 are currently canceled. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Response to Arguments
Argument 1, Applicant argues that the combination of Abe and Davidson do not teach the newly amended portions to the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found rejection to be applied using the same art. 
Examiner note, The combination of Abe and Davidson teach all of the limitations of the independent claims as previously and currently recited. Abe teaches a mixed reality system that allows for multiple embodiments of merging content between users. In one scenario, there can be a single user to create, update, and present content to a plurality of users. In another scenario, a mixed reality is created using all content from each user to create a combined environment (i.e. using background information from each user). In a final scenario, a mixed reality is created using a portion of each user’s environment to create a partitioned but mixed reality environment [See Figs. 12-14 of Abe, respectively]. Therefore, the combination of Abe and Davidson teaches all of the limitations of the independent claims as currently recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0356788 A1) in view of Davidson et al. (US 2003/0001863 A1).

Regarding claim 1, Abe teaches a communication processing method, performed by a first terminal, the first terminal [Fig. 3, (100), Para. 109] comprising at least one memory [Fig. 3, (108), Para. 109, memory] and at least one processor [Fig. 3, (118), Para. 109, processor], and the method comprising: 
establishing a communication connection to at least one second terminal [Fig. 51, (S160-S165), Para. 330, when the AR space is being shared (i.e. connected to another device)]; 
obtaining a virtual image of a first user corresponding to the first terminal and a virtual image of a second user corresponding to the at least one second terminal [Fig. 51, (S125), Para. 328, select avatar for each user (i.e. virtual image/representation of each user)]; 
capturing a real-scene image of an environment in which the first terminal is located [Fig. 51, (S113), Para. 325, capture input image (i.e. current location)]; 
generating first communication background information based on the real-scene image of the environment in which the first terminal is located [Fig. 51, (S115-S120), Paras. 326-327, generating the AR space based on the capture image of the current location]; and 
combining the captured real-scene image with the virtual image of the first user and the virtual image of the second user, to obtain a communication image to be used in communication between the first terminal and the at least one second terminal [Fig. 51, (S125), Para. 328, combine the AR space (i.e. input image) and the avatars (i.e. virtual representation of each user) into a single space (i.e. AR space)];
transmitting the first communication image to the at least one second terminal such that a communication interface that is generated based on the first communication image is provided on the at least one second terminal [Fig. 51, (S165), Para. 330, exchanging action data with the devices of the other users]; and 
receiving, from the at least one second terminal, each second communication image generated by each of the at least one second terminal by combining a captured real-scene image of an environment in which each of the at least one second terminal is located with the virtual image of the first user and the virtual image of the second user [Figs. 13-14, 51, (S170), Paras. 169-173, 331, updating the AR space based on the receiving images from each user device], and displaying the first communication image and each second communication image of each of the at least one second terminal in a plurality of display areas of a communication interface provided on the first terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, displaying the updated shared AR space], 
wherein the method further comprises: detecting at least one of a rotation along an axial direction of the first terminal [Fig. 22, Paras. 204-208, rotating the device in the X-Y plane to rotate the augmented image and avatar] and adjusting the virtual image of the first user and the virtual image of the second user to be rotated according to detection of at least one of the movement and the rotation of the first terminal [Fig. 22, Paras. 204-208, rotating the image and avatar by an amount or ratio to the movement of the device in the X-Y plane]; 
capturing a real-scene image of a changed environment based on a change of the environment in which the first terminal is located, according to the detection of the at least one of the movement and the rotation of the first terminal [Fig. 51, (S170), Para. 331, update state of AR space (i.e. movement of users and/or virtual objects]; 
combining the captured real-scene image of the changed environment with the adjusted virtual image of the first user and the adjusted virtual image of the second user, to obtain an updated first communication image in the communication between the first terminal and the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, updating the input image based on the movement by the user]; and 
transmitting the updated communication image to the at least one second terminal such that a communication interface that is generated based on the updated communication image is provided on the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, combining the updated AR space image with the movement of the avatars and virtual objects based on the movement].

But, Abe does not explicitly teach wherein the method further comprises: detecting at least one of a movement in a back and forth direction of the first terminal and zoomed according to detection of the movement of the first terminal.
However, Davidson teaches detecting at least one of a movement in a back and forth direction of the first terminal [Paras. 21-23, detecting the movement of the device in the Z direction] and a rotation along an axial direction of the first terminal [Paras. 25-27, rotating the device in the X-Y plane to rotate the augmented image and avatar]; and  adjusting  the virtual image of the first user and the virtual image of the second user to be zoomed [Paras. 21-23, based on the movement detected in the Z direction, the zoom or scrolling can occur based on the amount moved] or rotated according to detection of the movement of the first terminal [Paras. 25-27, rotating the image by an amount or ratio to the movement of the device in the X-Y plane].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the device movement to alter the image space of Davidson to allow the system to change the view of the image space dependent on the movement of device as an input.


Regarding claims 2, 10, and 18, CANCELED

Regarding claims 3, 11, and 19, Abe as modified by Davidson teaches all of the limitations of claim 1 as described above. Abe further teaches wherein the capturing the real-scene image of the changed environment comprises: determining, in response to detection of the movement of the first terminal, that the environment in which the first terminal is located changes, and capturing the real-scene image of the changed environment [Fig. 51, (S170-S180), Paras. 331-332, detect change in input image (i.e. movement of device, avatars, and virtual objects) and update accordingly].

Regarding claims 4, 12, and 20, Abe as modified by Davidson teaches all of the limitations of claim 1 as described above. Abe further teaches wherein the capturing the real-scene image of the changed environment comprises: determining, in response to detection of the rotation of the first terminal, that the environment in which the first terminal is located changes, and capturing the real-scene image of the changed environment [Fig. 51, (S170-S180), Paras. 331-332, detect change in input image (i.e. movement of device, avatars, and virtual objects) and update accordingly].

Regarding claims 5-6, CANCELED

Regarding claim 9,  Abe teaches a terminal comprising: 
at least one memory operable to store program code [Fig. 3, (108), Para. 109, memory]; and 
at least one processor operable to read the program code and operate as instructed by the program code [Fig. 3, (118), Para. 109, processor], the program code comprising: 
real-time call code configured to cause at least one of the at least one processor to establish a communication connection to at least one second terminal [Fig. 51, (S160-S165), Para. 330, when the AR space is being shared (i.e. connected to another device)]; and 
call interface code configured to cause at least one of the at least one processor to: obtain a virtual image of a first user corresponding to the terminal and a virtual image of a second user corresponding to the at least one second terminal [Fig. 51, (S125), Para. 328, select avatar for each user (i.e. virtual image/representation of each user)]; 
capture a real-scene image of an environment in which the terminal is located [Fig. 51, (S113), Para. 325, capture input image (i.e. current location)]; and 
combine the captured real-scene image with the virtual image of the first user and the virtual image of the second user, and the first communication background information, to obtain a communication image to be used in communication between the terminal and the at least one second terminal [Fig. 51, (S125), Para. 328, combine the AR space (i.e. input image) and the avatars (i.e. virtual representation of each user) into a single space (i.e. AR space)],
transmission code configured to cause at least one of the at least one processor to transmit the first communication image to the at least one second terminal such that a communication interface that is generated based on the first communication image is provided on the at least one second terminal [Fig. 51, (S165), Para. 330, exchanging action data with the devices of the other users]; and 
receipt code configured to cause at least one of the at least one processor to receive, from the at least one second terminal, each second communication image generated by each of the at least one second terminal by combining a captured real-scene image of an environment in which each of the at least one second terminal is located with the virtual image of the first user and the virtual image of the second user [Figs. 13-14, 51, (S170), Paras. 169-173, 331, updating the AR space based on the receiving images from each user device], and display code configured to cause at least one of the at least one processor to display the first communication image and each second communication image of each of the at least one second terminal in a plurality of display areas of a communication interface provided on the first terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, displaying the updated shared AR space], 
wherein the call interface code is further configured to cause at least one of the at least one processor to: detect at least one of a rotation along an axial direction of the first terminal [Fig. 22, Paras. 204-208, rotating the device in the X-Y plane to rotate the augmented image and avatar] and adjust the virtual image of the first user and the virtual image of the second user to be rotated according to detection of at least one of the movement and the rotation of the first terminal [Fig. 22, Paras. 204-208, rotating the image and avatar by an amount or ratio to the movement of the device in the X-Y plane]; 
capture a real-scene image of a changed environment based on a change of the environment in which the first terminal is located, according to the detection of the at least one of the movement and the rotation of the first terminal [Fig. 51, (S170), Para. 331, update state of AR space (i.e. movement of users and/or virtual objects]; 
combine the captured real-scene image of the changed environment with the adjusted virtual image of the first user and the adjusted virtual image of the second user, to obtain an updated first communication image in the communication between the first terminal and the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, updating the input image based on the movement by the user]; and 
wherein the transmission code configured to cause at least one of the at least one processor to transmit the updated communication image to the at least one second terminal such that a communication interface that is generated based on the updated communication image is provided on the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, combining the updated AR space image with the movement of the avatars and virtual objects based on the movement].

But, Abe does not explicitly teach detect at least one of a movement in a back and forth direction of the first terminal and zoomed according to detection of the movement of the first terminal.
However, Davidson teaches detect at least one of a movement in a back and forth direction of the first terminal [Paras. 21-23, detecting the movement of the device in the Z direction] and a rotation along an axial direction of the first terminal [Paras. 25-27, rotating the device in the X-Y plane to rotate the augmented image and avatar]; and  adjust  the virtual image of the first user and the virtual image of the second user to be zoomed [Paras. 21-23, based on the movement detected in the Z direction, the zoom or scrolling can occur based on the amount moved] or rotated according to detection of the movement of the first terminal [Paras. 25-27, rotating the image by an amount or ratio to the movement of the device in the X-Y plane].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the device movement to alter the image space of Davidson to allow the system to change the view of the image space dependent on the movement of device as an input.
A person having ordinary skill in the art would have been motivated to modify and include the device movement to alter the image space to allow the user to utilize the device as an input device for changing the viewpoint of the image space, creating an efficient and user friendly interface.

Regarding claims 13-14, CANCELED 

Regarding claim 17, Abe teaches a non-transitory computer readable storage medium, storing computer-readable instructions executable by at least one processor to perform: 
establishing a communication connection to at least one second terminal [Fig. 51, (S160-S165), Para. 330, when the AR space is being shared (i.e. connected to another device)]; 
obtaining a virtual image of a first user corresponding to the first terminal and a virtual image of a second user corresponding to the at least one second terminal [Fig. 51, (S125), Para. 328, select avatar for each user (i.e. virtual image/representation of each user)]; 
Fig. 51, (S113), Para. 325, capture input image (i.e. current location)]; 
combining the captured real-scene image with the virtual image of the first user and the virtual image of the second user, to obtain a communication image to be used in communication between the first terminal and the at least one second terminal [Fig. 51, (S125), Para. 328, combine the AR space (i.e. input image) and the avatars (i.e. virtual representation of each user) into a single space (i.e. AR space)];
transmitting the first communication image to the at least one second terminal such that a communication interface that is generated based on the first communication image is provided on the at least one second terminal [Fig. 51, (S165), Para. 330, exchanging action data with the devices of the other users]; and 
receiving, from the at least one second terminal, each second communication image generated by each of the at least one second terminal by combining a captured real-scene image of an environment in which each of the at least one second terminal is located with the virtual image of the first user and the virtual image of the second user [Figs. 13-14, 51, (S170), Paras. 169-173, 331, updating the AR space based on the receiving images from each user device], and displaying the first communication image and each second communication image of each of the at least one second terminal in a plurality of display areas of a communication interface provided on the first terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, displaying the updated shared AR space], 
wherein the method further comprises: detecting at least one of a rotation along an axial direction of the first terminal [Fig. 22, Paras. 204-208, rotating the device in the X-Y plane to rotate the augmented image and avatar] and adjusting the virtual image of the first user and the virtual image of the second user to be rotated according to detection of at least one of the movement and the rotation of the first terminal [Fig. 22, Paras. 204-208, rotating the image and avatar by an amount or ratio to the movement of the device in the X-Y plane]; 
capturing a real-scene image of a changed environment based on a change of the environment in which the first terminal is located, according to the detection of the at least one of the movement and the rotation of the first terminal [Fig. 51, (S170), Para. 331, update state of AR space (i.e. movement of users and/or virtual objects]; 
combining the captured real-scene image of the changed environment with the adjusted virtual image of the first user and the adjusted virtual image of the second user, to obtain an updated first communication image in the communication between the first terminal and the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, updating the input image based on the movement by the user]; and 
transmitting the updated communication image to the at least one second terminal such that a communication interface that is generated based on the updated communication image is provided on the at least one second terminal [Figs. 13-14, 51, (S175), Paras. 169-173, 331, combining the updated AR space image with the movement of the avatars and virtual objects based on the movement].

But, Abe does not explicitly teach wherein the method further comprises: detecting at least one of a movement in a back and forth direction of the first terminal and zoomed according to detection of the movement of the first terminal.
However, Davidson teaches detecting at least one of a movement in a back and forth direction of the first terminal [Paras. 21-23, detecting the movement of the device in the Z direction] and a rotation along an axial direction of the first terminal [Paras. 25-27, rotating the device in the X-Y plane to rotate the augmented image and avatar]; and  adjusting  the virtual image of the first user and the virtual image of the second user to be zoomed [Paras. 21-23, based on the movement detected in the Z direction, the zoom or scrolling can occur based on the amount moved] or rotated according to detection of the movement of the first terminal [Paras. 25-27, rotating the image by an amount or ratio to the movement of the device in the X-Y plane].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the device movement to alter the image space of Davidson to allow the system to change the view of the image space dependent on the movement of device as an input.
A person having ordinary skill in the art would have been motivated to modify and include the device movement to alter the image space to allow the user to utilize the device as an input device for changing the viewpoint of the image space, creating an efficient and user friendly interface.

Regarding claim 21, Abe as modified by Davidson teaches all of the limitations of claim 1 as described above. Davidson further teaches wherein the adjusting comprises adjusting the virtual image of the first user and the virtual image of the second user to be zoomed in or zoomed out at a ratio determined according to the movement back and forth direction of the first terminal [Paras. 25-27, when the device moves in a Z direction, the system can zoom according to the distance moved (i.e. ratio of movement to zoom level)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the device movement to alter the image space of Davidson to allow the system to change the view of the image space dependent on the movement of device as an input.
A person having ordinary skill in the art would have been motivated to modify and include the device movement to alter the image space to allow the user to utilize the device as an input device for changing the viewpoint of the image space, creating an efficient and user friendly interface.

Regarding claim 22, Abe as modified by Davidson teaches all of the limitations of claim 1 as described above. Abe further teaches wherein the adjusting comprises rotating the virtual image of the first user and the virtual image of the second user according to the at least one of a rotation direction and a rotation angle in the rotation along the axial direction of the first terminal [Fig. 22, Paras. 204-208, moving the device in the X-Y axis can alter the perspective of the avatar based on the angle or rotation of the device’s movement]. 
	Davidson further teaches wherein the adjusting comprises rotating the virtual image of the first user and the virtual image of the second user according to the at least one of a rotation direction and a rotation angle in the rotation along the axial direction of the first terminal [Paras. 21-23, moving the device in the X-Y direction can alter the angle or perspective of the view based on the rotational movement of the device].


A person having ordinary skill in the art would have been motivated to modify and include the device movement to alter the image space to allow the user to utilize the device as an input device for changing the viewpoint of the image space, creating an efficient and user friendly interface.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0356788 A1) in view of Davidson et al. (US 2003/0001863 A1) and further in view of Rintel et al. (US 2017/0026612 A1).

Regarding claims 7 and 15, Abe as modified by Davidson teaches all of the limitations of claim 3 as described above. Abe further teaches wherein the establishing the communication connection to the at least one second terminal comprises: initiating a communication request to the at least one second terminal by using a server, the communication request comprising information about the at least one second terminal [Fig. 51, (S160-S165), Para. 330, when the AR space is being shared (i.e. connected to another device)]; receiving information indicating that communication space is successfully created based on the communication request and information on a data resource allocated to the first terminal [Fig. 51, (S165), Para. 330, exchanging AR space data (i.e. images shared among connected devices)]; establishing a data channel with the server based on the data resource allocated to the first terminal [Figs. 27, 51, (S165), Paras. 216, 330, sending content between connected devices]; and establishing, by the Figs. 27, 51, Paras. 216, 330, updating the interface to display communication information between the connected device and the plurality of avatars (i.e. text chatting between users within the AR space)].

But, neither Abe nor Davidson explicitly teach a virtual call. However, Rintel teaches a virtual call [Paras. 19, 45, connecting a virtual call between users].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the virtual call within an augmented reality space of Rintel to allow the system to communicate via voice connection between a plurality of users.
A person having ordinary skill in the art would have been motivated to modify and include the virtual call within an augmented reality space to allow the user to communicate via voice connection between a plurality of users, creating an efficient and user friendly interface.

Regarding claims 8 and 16, Abe as modified by Davidson teaches all of the limitations of claim 1 as described above. But, neither Abe nor Davidson explicitly teach capturing a voice message of the first user, and transmitting the voice message to the at least one second terminal based on the communication connection.
However, Rintel teaches capturing a voice message of the first user, and transmitting the voice message to the at least one second terminal based on the communication connection Paras. 19, 45, connecting a voice all between users (i.e. capturing and sending voice information between users)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the augmented reality space system of Abe and incorporate the virtual call within an augmented reality space of Rintel to allow the system to communicate via voice connection between a plurality of users.
A person having ordinary skill in the art would have been motivated to modify and include the virtual call within an augmented reality space to allow the user to communicate via voice connection between a plurality of users, creating an efficient and user friendly interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179